Title: To James Madison from Joseph Jones, 29 June 1787
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Richmond 29th. June 1787.
We are not to know the result of your deliberations for five or six weeks to come, as from all accounts your Session will continue untill some time in August. Some of your uxorious members will become impatient from so long absence from home. How does the Dr. stand it—enjoy himself as usual in the society of his friends, or cast longing looks towards Richmond. Mrs. McClurg is, and looks well, and will I dare say on his return prove at least a full match for him. Mrs. Randolph & the children have I hope got up Safe. Present her if you please my compliments. Tell the Governor we shall not venture to speculate in indents or any other cont. securities. Had we the power and the means to follow a certain Gentlemans advise the adoption of his plan wod., with me at le[as]t, have required other authority to support it. We have directed the sale of the Tobacco on hand in the manner as you will see by the inclosed paper and have some hopes the price will be advanced nearly to the State price by the receipt of the interest warrants. These will soon answer the purposes of specie. I am told it has had the effect to appreciate the warrants 2 [½] Pct. The sudden demand at Petersburg the last week for Tobacco in consequence of many arrivals started The price there to 24/6 wch. had for some time stood at 22/6. Here it rose from 23 to 24/. I am told at Fredericksburg the price has got to 22/6—it has been 20/ only. Somehow it is kept down here and will I fear be checked in Petersburg.
We last evening had a letter from the Searcher at Alexandria complaining of a rescue from his possession of a Schooner he had seized. She is from St. Kitts[,] had entered in Maryland but was detected in landing in Alexandria some rum [(]the number of Hhds. not mentioned) which occasioned her seizure by the Searcher. The communication we have received shews that the people of the Town were more disposed to act in opposition to law than support the Officer in the execution of his duty. We have directed one of the armed Boats to endeavour to recover the Vessell wch. we hear moved towards G. Town. We have also called for the names of those who assisted the Capt of [the] Vessell to escape and directed the Searcher to move for the penalty agt. those who refused to assist him, when summoned by him to afford their aid. The last post I heard, late in the evening, that Mr. Harrison was to set out in the Stage in the morning, I sent Anty. to him with the two books, requesting he wod. convey them to you. Yr. friend & Servt
Jos: Jones

Will you send me the 7th. essay on Finance. Adams’s book is here and I can get the reading of it.
